DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2022 and 12/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.  Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.
	The examiner notes that applicant has submitted hundreds of references for the
examiner’s consideration.  Concise explanations (especially those which point out the
relevant pages and lines) are helpful to the Office, particularly where documents are
lengthy and complex and applicant is aware of a section that is highly relevant to
patentability or where a large number of documents are submitted, as in the present
case, and applicant is aware that one or more are highly relevant to patentability.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the language “a B0 magnet comprising at least one permanent magnet” has a scope that includes only one permanent magnet.  Claim 6 depends from claim 1 and recites “wherein the B0 magnet is a biplanar magnet”.  It is unclear in claim 6 how a “biplanar magnet”, as that term is understood in light of the specification, can be implemented using only one permanent magnet.  Clarification is required so that the scope of the claims is clear.  Claim 16 is rejected as being indefinite for similar reasoning.  Claims 7 and 17-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 6 and claim 16, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155732 to Patz et al. (Patz) in view of US 5,864,236 to Li (Li), both cited by applicant.

	Regarding claim 1, Patz discloses a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a magnetic field to contribute to a B0 magnetic field (Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; field strength of the magnet 12 may be 0.1 T, for example);
	
	a cart comprising a plurality of wheels, the cart supporting the B0 magnet 

	In Patz’s B0 magnet arrangement discussed above in which the magnet 12 may be a permanent magnet, e.g., one permanent magnet 12 as shown in Fig. 2 or permanent magnets arranged as a Helmholtz pair, a structure for mechanically retaining the magnet, e.g., a yoke arrangement, is necessarily present.  Patz is not relied upon as explicitly disclosing that this structure is or includes a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke provides a plurality of magnetic return paths distributed on opposing sides of the B0 magnet, and that the cart supports the ferromagnetic yoke.

	In related art, Li discloses that the absence of a high permeability flux return path may severely reduce the field strength thereby adversely effecting resolution with the MRI system (Li, e.g., Figs. 5A-5C and col. 5, lines 44-67).  Further, Li discloses that the flux return paths shown in Fig. 1 and Figs. 5A-5C to provide patient imaging volumes having improved B0 field uniformity may be used with permanent magnets (Li, e.g., Fig. 7 and col. 6, line 63 to col. 7, line 9; also see Figs. 5A-5C and col. 5, lines 44-67).  The examiner notes that at least Fig. 1 and Figs. 5A and 5B of Li include a plurality of magnetic return paths distributed on opposing sides of the B0 magnet.  Li’s magnetic return paths are iron (Li, e.g., col. 5, lines 25-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patz such that Patz’s magnet 12, e.g., one permanent magnet 12 as shown in Fig. 2 or permanent magnets arranged as a Helmholtz pair, are supported/retained by a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, with the ferromagnetic yoke providing a plurality of magnetic return paths distributed on opposing sides of the B0 magnet, in the manner disclosed by at least Fig. 1 and Figs. 5A and/or 5B of Li.  In this way, the strength of the magnetic field in the imaging volume can be increased relative to magnetic arrangements that lack magnetic flux paths, thus improving imaging resolution.  The examiner notes that such modification of Patz will result in the support of the yoke by Patz’s cart, as Patz’s B0 magnet arrangement is supported by the cart.

	Regarding claim 2, Patz in view of Li is not relied upon as explicitly disclosing wherein the cart further comprises a handlebar.  The examiner takes Official notice of the fact that use of a handlebar on portable carts of the type disclosed in Fig. 6 of Patz for enabling transport by a user/operator was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patz in view of Li such that Patz’s cart includes a handlebar in order to enable transport by a user/operator of the portable magnetic resonance system.

	Regarding claim 3, Patz in view of Li discloses a surface for supporting a patient during imaging, wherein the cart also supports the surface (see Patz in view of Li as applied to claim 1, Patz, e.g., Fig. 6, subject 30 supported by surface during imaging, with cart supporting the surface).

	Regarding claim 4, Patz in view of Li discloses wherein the plurality of magnetic return paths comprise a plurality of ferromagnetic posts asymmetrically positioned on opposing sides of the B0 magnet (see Patz in view of Li as applied to claim 1, Li, e.g., Fig. 1 and Figs. 5A-5C and col. 4, lines 32-50 and col. 5, lines 44-67, even though illustrated as symetrically located, the spokes and associated vertical yokes could be asymetrically located so as to provide even greater patient access).

	Regarding claim 5, Patz in view of Li discloses wherein the plurality of magnetic return paths comprise a plurality of ferromagnetic posts symmetrically positioned on opposing sides of the B0 magnet (see Patz in view of Li as applied to claim 1, Li, e.g., Fig. 1 and Figs. 5A-5C and col. 4, lines 32-50 and col. 5, lines 44-67).

	Regarding claim 6, Patz in view of Li discloses wherein the B0 magnet is a biplanar magnet (see Patz in view of Li as applied to claim 1, Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; field strength of the magnet 12 may be 0.1 T, for example; the examiner notes that at least two permanent magnets arranged as a Helmholtz pair defines a biplanar magnet configuration).

	Regarding claim 8, Patz in view of Li discloses wherein the ferromagnetic yoke comprises at least one beveled corner (see Patz in view of Li as applied to claim 1, e.g., Li, Fig. 1 and Figs. 5A, 5B and Fig. 7, noting beveled corners of yoke; also see Li, col. 4, lines 31-50, various edges could be rounded off and/or modified to improve homogeneity of the static magnetic B0 field in the area of the patient imaging volume).

	Regarding claims 9-10, Patz in view of Li as applied to claim 1 disclose wherein the B0 magnetic field is produced at a strength equal to or less than 0.2 T (claim 9) and wherein the B0 magnetic field is produced at a strength equal to or less than 0.1 T (claim 10) (see Patz in view of Li as applied to claim 1, e.g., Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; field strength of the magnet 12 may be 0.1 T, for example).

	Regarding claim 11, Patz discloses a magnetic resonance imaging system comprising:
	a B0 magnet configured to generate a magnetic field to contribute to a B0 magnetic field (Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; further note that magnet may be an electromagnet, e.g., such as shown in Figs. 1 and 6, or a Helmholtz pair (Fig. 3) or coils with a ferromagnetic structure; field strength of the magnet 12 may be 0.1 T, for example);
	
	a surface for supporting a patient during imaging (Patz, e.g., Fig. 6, subject 30 supported by surface during imaging, with cart supporting the surface); and
	a cart supporting the B0 magnet, and the surface, the cart comprising a plurality of wheels (Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12, surface supporting subject 30 and wheels).

	In Patz’s B0 magnet arrangement discussed above in which the magnet 12 may be a permanent magnet, e.g., one permanent magnet 12 as shown in Fig. 2, permanent magnets arranged as a Helmholtz pair, or electromagnets as in Figs. 1, 3 and 6, a structure for mechanically retaining the magnet(s), e.g., a yoke arrangement, is necessarily present.  Patz is not relied upon as explicitly disclosing that this structure is or includes a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke provides a plurality of magnetic return paths distributed on opposing sides of the B0 magnet, and that the cart supports the ferromagnetic yoke.

	In related art, Li discloses that the absence of a high permeability flux return path may severely reduce the field strength thereby adversely effecting resolution with the MRI system (Li, e.g., Figs. 5A-5C and col. 5, lines 44-67).  Further, Li discloses that the flux return paths shown in Fig. 1 and Figs. 5A-5C to provide patient imaging volumes having improved B0 field uniformity may be used with permanent magnets (Li, e.g., Fig. 7 and col. 6, line 63 to col. 7, line 9; also see Figs. 5A-5C and col. 5, lines 44-67).  The examiner notes that at least Fig. 1 and Figs. 5A and 5B of Li include a plurality of magnetic return paths distributed on opposing sides of the B0 magnet.  Li’s magnetic return paths are iron (Li, e.g., col. 5, lines 25-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patz such that Patz’s magnet 12, e.g., permanent magnet(s) or electromagnets as discussed above, are supported/retained by a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, with the ferromagnetic yoke providing a plurality of magnetic return paths distributed on opposing sides of the B0 magnet, in the manner disclosed by at least Fig. 1 and Figs. 5A and/or 5B of Li.  In this way, the strength of the magnetic field in the imaging volume can be increased relative to magnetic arrangements that lack magnetic flux paths, thus improving imaging resolution.  The examiner notes that such modification of Patz will result in the support of the yoke by Patz’s cart, as Patz’s B0 magnet arrangement is supported by the cart.

	Regarding claim 12, Patz in view of Li discloses wherein the B0 magnet is a biplanar magnet (see Patz in view of Li as applied to claim 11, Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; further note that magnet may be an electromagnet, e.g., such as shown in Figs. 1 and 6, or a Helmholtz pair (Fig. 3) or coils with a ferromagnetic structure; field strength of the magnet 12 may be 0.1 T, for example; the examiner notes that at least two permanent magnets or two electromagnets arranged as a Helmholtz pair defines a biplanar magnet configuration).

	Regarding claim 14, Patz in view of Li discloses wherein the ferromagnetic yoke comprises at least one beveled corner (see Patz in view of Li as applied to claim 11, e.g., Li, Fig. 1 and Figs. 5A, 5B and Fig. 7, noting beveled corners of yoke; also see Li, col. 4, lines 31-50, various edges could be rounded off and/or modified to improve homogeneity of the static magnetic B0 field in the area of the patient imaging volume).

	Regarding claim 15, Patz in view of Li is not relied upon as explicitly disclosing wherein the cart further comprises a handlebar.  The examiner takes Official notice of the fact that use of a handlebar on portable carts of the type disclosed in Fig. 6 of Patz for enabling transport by a user/operator was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patz in view of Li such that Patz’s cart includes a handlebar in order to enable transport by a user/operator of the portable magnetic resonance system.

	Regarding claim 16, Patz discloses a magnetic resonance imaging system comprising:
	a biplanar B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a magnetic field to contribute to a B0 magnetic field (Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; field strength of the magnet 12 may be 0.1 T, for example; the examiner notes that at least two permanent magnets arranged as a Helmholtz pair defines a biplanar magnet configuration);
	
	a cart supporting the B0 magnet the cart comprising a plurality of wheels (Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12).

	In Patz’s B0 magnet arrangement discussed above in which the magnet 12 may be a permanent magnet, e.g., one permanent magnet 12 as shown in Fig. 2 or permanent magnets arranged as a Helmholtz pair, a structure for mechanically retaining the magnet, e.g., a yoke arrangement, is necessarily present.  Patz is not relied upon as explicitly disclosing that this structure is or includes a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke provides a plurality of magnetic return paths distributed on opposing sides of the B0 magnet, and that the cart supports the ferromagnetic yoke.

	In related art, Li discloses that the absence of a high permeability flux return path may severely reduce the field strength thereby adversely effecting resolution with the MRI system (Li, e.g., Figs. 5A-5C and col. 5, lines 44-67).  Further, Li discloses that the flux return paths shown in Fig. 1 and Figs. 5A-5C to provide patient imaging volumes having improved B0 field uniformity may be used with permanent magnets (Li, e.g., Fig. 7 and col. 6, line 63 to col. 7, line 9; also see Figs. 5A-5C and col. 5, lines 44-67).  The examiner notes that at least Fig. 1 and Figs. 5A and 5B of Li include a plurality of magnetic return paths distributed on opposing sides of the B0 magnet.  Li’s magnetic return paths are iron (Li, e.g., col. 5, lines 25-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patz such that Patz’s magnet 12, e.g., one permanent magnet 12 as shown in Fig. 2 or permanent magnets arranged as a Helmholtz pair, are supported/retained by a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, with the ferromagnetic yoke providing a plurality of magnetic return paths distributed on opposing sides of the B0 magnet, in the manner disclosed by at least Fig. 1 and Figs. 5A and/or 5B of Li.  In this way, the strength of the magnetic field in the imaging volume can be increased relative to magnetic arrangements that lack magnetic flux paths, thus improving imaging resolution.  The examiner notes that such modification of Patz will result in the support of the yoke by Patz’s cart, as Patz’s B0 magnet arrangement is supported by the cart.

	Regarding claim 18, Patz in view of Li discloses wherein the ferromagnetic yoke comprises at least one beveled corner (see Patz in view of Li as applied to claim 16, e.g., Li, Fig. 1 and Figs. 5A, 5B and Fig. 7, noting beveled corners of yoke; also see Li, col. 4, lines 31-50, various edges could be rounded off and/or modified to improve homogeneity of the static magnetic B0 field in the area of the patient imaging volume).

	Regarding claim 19, Patz in view of Li is not relied upon as explicitly disclosing wherein the cart further comprises a handlebar.  The examiner takes Official notice of the fact that use of a handlebar on portable carts of the type disclosed in Fig. 6 of Patz for enabling transport by a user/operator was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patz in view of Li such that Patz’s cart includes a handlebar in order to enable transport by a user/operator of the portable magnetic resonance system.

	Regarding claim 20, Patz in view of Li as applied to claim 16 disclose wherein the B0 magnetic field is produced at a strength equal to or less than 0.2 T (see Patz in view of Li as applied to claim 16, e.g., Patz, e.g., Fig. 6 and paragraphs 80-84, note magnet 12; also see paragraphs 35-49, note magnet may be one or more than one permanent magnet, e.g., one permanent magnet 12 as shown in Fig 2 or two permanent magnets arranged as a Helmholtz pair; field strength of the magnet 12 may be 0.1 T, for example).

Claims 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patz in view of Li, and further in view of applicant-cited US 6,809,619 to Xu et al. (Xu).

	Regarding claim 7, Patz in view of Li is not relied upon as explicitly disclosing wherein the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet.  Xu discloses a biplanar magnet configuration in which the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet (Xu, e.g., Fig. 2).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet does not patentably define over Patz in view of Li when considered in light of the teachings of Xu.

	Regarding claim 13, Patz in view of Li is not relied upon as explicitly disclosing wherein the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet.  Xu discloses a biplanar magnet configuration in which the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet (Xu, e.g., Fig. 2).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet does not patentably define over Patz in view of Li when considered in light of the teachings of Xu.

	Regarding claim 17, Patz in view of Li is not relied upon as explicitly disclosing wherein the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet.  Xu discloses a biplanar magnet configuration in which the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet (Xu, e.g., Fig. 2).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet does not patentably define over Patz in view of Li when considered in light of the teachings of Xu.

Claims 1-3, 5-7, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 2016/0011290 Iannello (Iannello).

	Regarding claim 1, Iannello discloses a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a magnetic field to contribute to a B0 magnetic field (Iannello, e.g., Fig. 6 and paragraphs 45-47, permanent magnets);
	a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system, wherein the ferromagnetic yoke provides a plurality of magnetic return paths distributed on opposing sides of the B0 magnet (Iannello, e.g., Fig. 6 and paragraphs 45-47, yokes); 


	Iannello discloses that the arrangement of Fig. 6 is portable, but is not relied upon as explicitly disclosing a cart comprising a plurality of wheels, the cart supporting the B0 magnet and the ferromagnetic yoke.  The examiner takes Official notice of the fact that the use of wheeled carts for transporting portable instruments, e.g., in a medical setting, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Iannello’s arrangement of Fig. 6 to include a cart comprising a plurality of wheels, the cart supporting the B0 magnet and the ferromagnetic yoke for at least the reason that this would provide a convenient means of transporting Iannello’s device of Fig. 6 in a medical setting.

	Regarding claim 2, Iannello is not relied upon as explicitly disclosing wherein the cart further comprises a handlebar.  The examiner takes Official notice of the fact that use of a handlebar on portable carts for enabling transport by a user/operator was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Iannello as applied to claim 1 such that the cart includes a handlebar in order to enable transport by a user/operator of the portable magnetic resonance device.

	Regarding claim 3, see Iannello, e.g., Fig. 7, surface for supporting patient; note that cart on which portable magnetic resonance device is placed will also support surface.

	Regarding claim 5, see Iannello, e.g., Fig. 6, yokes symmetrically positioned on opposing sides of magnet.

	Regarding claim 6, see Iannello, e.g., Fig. 6, magnets are arranged in a bi-planar configuration.
	Regarding claim 7, see Iannello, e.g., Fig. 6, Iannello’s biplanar magnet is oriented vertically, such that a top magnet of the biplanar magnet is supported above a bottom magnet of the biplanar magnet.

	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Iannello for reasons identical to those set forth above in connection with claims 1 and 3.

	Claims 12-13 is rejected under 35 U.S.C. 103 as unpatentable over Iannello for reasons identical to those set forth above in connection with claims 6-7.

	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Iannello for reasons identical to those set forth above in connection with claim 2.

	Claims 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Iannello for reasons identical to those set forth above in connection with claims 1 and 6-7.

	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Iannello for reasons identical to those set forth above in connection with claim 2.
	
Claims 4, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Li.

	Regarding claim 4, Iannello is not relied upon as explicitly disclosing wherein the plurality of magnetic return paths comprise a plurality of ferromagnetic posts asymmetrically positioned on opposing sides of the Bo magnet.  Li discloses a plurality of magnetic return paths comprise a plurality of ferromagnetic posts asymmetrically positioned on opposing sides of the Bo magnet (Li, e.g., Fig. 1 and Figs. 5A-5C and col. 4, lines 32-50 and col. 5, lines 44-67, even though illustrated as symetrically located, the spokes and associated vertical yokes could be asymetrically located so as to provide even greater patient access).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Iannello such that the plurality of magnetic return paths comprise a plurality of ferromagnetic posts asymmetrically positioned on opposing sides of the Bo magnet in order to provide even greater patient access.

	Regarding claim 8, Iannello is not relied upon as explicitly disclosing wherein the ferromagnetic yoke comprises at least one beveled corner.  Li discloses a ferromagnetic yoke having at least one beveled corner (Li, Fig. 1 and Figs. 5A, 5B and Fig. 7, noting beveled corners of yoke; also see Li, col. 4, lines 31-50, various edges could be rounded off and/or modified to improve homogeneity of the static magnetic B0 field in the area of the patient imaging volume).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Iannello such that the ferromagnetic yoke comprises at least one beveled corner in order to improve homogeneity of the static magnetic B0 field in the area of the patient imaging volume.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Li for reasons identical to those discussed above in connection with claim 8.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iannello in view of Li for reasons identical to those discussed above in connection with claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2006/0173278 to Wahl et al. relates to apparatus and procedures for immobilizing a portion of a patient's anatomy during imaging.
	US 2002/0123681 to Zuk et al. relates to devices and systems for moving and positioning open magnetic apparatus for performing MRI, MRT and iMRI.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863